                        Case 18-24148-LMI        Doc 128     Filed 06/23/20     Page 1 of 2




           ORDERED in the Southern District of Florida on June 22, 2020.




                                                            Laurel M. Isicoff
                                                            Chief United States Bankruptcy Judge
___________________________________________________________________________




                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION
           IN THE MATTER OF:
           Fidel E. Flamini                                   CASE NO.:       18-24148-LMI
                                                              CHAPTER         13
                        Debtor          /

                        AGREED ORDER SUSTAINING OBJECTION TO NOTICE OF
                  POST-PETITION MORTGAGE FEES EXPENSES AND CHARGES ECF NO. 125

                  THIS CAUSE is scheduled to be heard on June 30, 2020, on Debtor’s Objection to

           Notice of Post-Petition Mortgage Fees, Expenses and Charges [ECF No. 125]. Noting the

           agreement between the parties, it is hereby:

                  ORDERED AND ADJUDGED that:

                  1. Debtor’s Objection to Notice of Post-Petition Mortgage Fees, Expenses and

           Charges is SUSTAINED.

                  2. Secured creditor, U.S. Bank National Association, has an allowed Post-Petition

           Mortgage Fees, Expenses and Charges in the amount of $1,644.00.

                  3.     To the extent the Debtor fails to pay the fees prior to the entry of the
              Case 18-24148-LMI      Doc 128    Filed 06/23/20    Page 2 of 2




Discharge in the Chapter 13 case, such fees shall remain due and payable and shall not be

subject to the Discharge.

       4.     This Order is without prejudice for the Creditor to assert future Bankruptcy

Fees under the loan documents, Bankruptcy Rule 3002.1, Section 506, or other appropriate

mechanism, and Debtor shall be entitled to object to same.

                                          ###




Submitted by:
Rachamin “Rocky” Cohen, Esq.
Attorney for Debtor
Florida Bar No. 96305
12 SE 7th Street, Suite 805
Fort Lauderdale, FL 33301
Telephone: 305-570-2326
Email: Rocky@lawcls.com

Attorney Rachamin Cohen, Esq. is directed to serve copies of this Order on all
interested parties and file a Certificate of Service with the Court.
